Title: From Thomas Jefferson to Albert Gallatin, 4 April 1802
From: Jefferson, Thomas
To: Gallatin, Albert


            
              Th:J. to the Secretary of the Treasury
              Apr. 4. 1802.
            Nicholas Reib is upon me again. I presume the report of the committee of Feb. 11. 96. herein inclosed, & the resolution of Congress therein referred to of Dec. 19. 1782. shew the true ground of his claim, and the rule of settlement, and that his account shews what he has recieved. will mr Gallatin be so good as to have these papers looked at by the proper officer, and the objection or obstacle to paiment stated that I may return him an answer once for all, with his papers.
          